DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1.	This action is responsive to communications: Amendment, filed on 06/16/2022.  
This action is made FINAL.

2.	Claims 1-12, 15, 17-23 are pending in the case.  Claims 1, 8 and 15 are independent claims.  Claims 1, 8, 15, 18, and 21 have been amended.  Claims 13-14 and 16 are canceled.


Allowable Subject Matter

Claims 1-7, 21 and 22 are allowed.

Claims 12, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 8-12, 15-20 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babak Shakib et al., US 2018/0144547 A1, and further in view of Donald High et al., US 2017/0127023 A1.


Claim 8, Shakib discloses a computing device comprising: 

one or more data processing units (i.e. a computer including a processing unit that can be any of various available processors – Para 102); and 

a computer-readable medium having encoded thereon computer-executable instructions to cause the one or more data processing units to (i.e. stored program modules enable control of the operating system – Para 102, 106; Fig. 14): 

receive real-time sensor data captured by one or more sensors located in a real- world environment, the real-time sensor data comprising an image of the real-world environment and mesh data derived from a depth scan of the real-world environment, the real-time sensor data captured from a first perspective (i.e. mobile captured 3D image data is used to generate a rough or partial 3D model/mesh representation of the environment – Para 26, 42; capture devices include scanner or cameras with software for depth derivation – Para 40; multiple capture devices may be combined – Para 40; the capture process can be paused and resumed from a different perspective and location – Para 44);

receive input data indicating a user-selected second perspective of the real-world environment that is different from the first perspective (i.e. a 3D model can be viewed and rendered from various perspectives generated based on interaction with the 3D model as the user/mobile device navigates – Para 46); 

 
obtain past sensor data of the real-world environment captured at a time point in the past (i.e. the capture process can be paused and resumed from a different perspective and location – Para 44 – to capture images as the user traverses a room – Para 29);

combine the past sensor data with the real-time sensor data to create a 3D representation of the real-world environment that contains more data than the real-time sensor data alone (i.e. sets of 3D data captured from the environment have associated position and orientation data such that the 3D in each sect is mapped to the 3D coordinate space – Para 39); and 

render the 3D representation of the real-world environment in a user interface (UI) from the second perspective (i.e. a 3D model can be viewed and rendered from various perspectives generated based on interaction with the 3D model as the user/mobile device navigates – Para 46).  

Shakib fails to disclose identify the real-world environment based on location and size of objects in the real-world environment that do not move as represented in the mesh data; based on identification of the real-world environment, obtain past sensor data of the real-world environment captured at a time point in the past, which High discloses (i.e. the system identifies large, mundane objects, such as ceilings, floors and walls – Para 59; periodically performing partial scans of the field of view and updating the model by combining the partial scans to create the model – Para 53).

It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to combine High’s identify the real-world environment based on location and size of objects in the real-world environment that do not move as represented in the mesh data; based on identification of the real-world environment, obtain past sensor data of the real-world environment captured at a time point in the past, with the method of Shakib because filtering objects not relevant to the environment of the model eliminates transmission of unchanged portions of the model to provide the benefit of reduced latency (High, Para 60).




Claim 9, Shakib discloses the real-time sensor data is captured and the past sensor data was captured using the one or more sensors earlier (i.e. the capture process can be paused and resumed from a different perspective and location (Para 44) to capture images as the user traverses a room (Para 29).


Shakib fails to disclose the computing device of claim 8, wherein the real-time sensor data is captured during a meeting and the past sensor data was captured using the one or more sensors earlier in the meeting, which High discloses (i.e. providing visualization of meetings of remote participants – Para 6; periodically performing partial scans, via images captured by one or more cameras, and updating the model by combining the image data of the partial scans – Para 51, 53; partial scans are transformed and added to the full model – Para 54).  

It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to combine High’s real-time sensor data is captured during a meeting and the past sensor data was captured using the one or more sensors earlier in the meeting with the method of Shakib because capturing data during a meeting enables use of virtualization technology among remote participants to provide the benefit of a virtual conference experience (High, Para 24).



Claim 10, Shakib discloses a  computing device of claim 8, wherein the instructions further cause the one or more data processing units to: receive a second image and second mesh data captured by a second camera (i.e. mobile captured 3D image data is used to generate a 3D model/mesh representation of the environment – Para 26, 42; capture devices include scanner or cameras with software for depth derivation – Para 40; multiple capture devices may be combined – Para 40; the capture process can be paused and resumed from a different perspective and location – Para 44); and integrate the second image and second mesh data into the 3D representation (i.e. sets of 3D data and 2D image data generate a 3D model using an alignment process – Para 41 – that reconstructs a 3D scene – Para 24).  



Claim 11, Shakib discloses a computing device of claim 8, wherein the 3D representation of the real-world environment is rendered on a first display as a floor-map  (i.e. a 3D model can be viewed and rendered from various perspectives generated based on interaction with the 3D model in a floor plan mode – Para 46) and a Serial No.: 15/994,585-4-Atty Docket No.: MS1-9216USAtty/Agent: Benjamin A. KeimNewport IP, LLCsecond view of the 3D representation of the real-world environment is rendered on a second display based on the second perspective (i.e. a 3D model can be viewed and rendered from various perspective based on interaction in one or more modes such as walking mode – Para 46).  


Claim 23, Shakib discloses identifying a perspective or target point to associate with rendering the 3D model representation (Para 55).

Shakib fails to disclose the computing device of claim 8, wherein identify the real-world environment based on the mesh data comprises identify the real-world environment based on location and size of walls and location and size of windows in the mesh data.

High discloses wherein identify the real-world environment based on the mesh data comprises identify the real-world environment based on location and size of walls and location and size of mundane objects in the mesh data (i.e. the system identifies large, mundane objects, such as ceilings, floors and walls – Para 59; periodically performing partial scans of the field of view and updating the model by combining the partial scans to create the model – Para 53).

High suggests identify the real-world environment based on location and size of windows in the mesh data because he identifies large, mundane objects, which is exemplary of a window.

Similar rationale as applied in the rejection of claim 8 applies herein.


Claim(s) 15,17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babak Shakib et al., US 2018/0144547 A1, in view of Donald High et al., US 2017/0127023 A1 and further in view of George Valliath et al., US 2004/0130614 A1.


Independent claim 15, Shakib discloses a method employed by a computing device comprising: 

receiving real-time sensor data captured by a first set of one or more sensors located in a real-world environment, the real-time sensor data comprising a first image of the real-world environment and a first mesh data derived from a depth scan of the real-world environment, the real-time sensor data captured from a first perspective of the first set of one or more sensors (i.e. mobile captured 3D image data is used to generate a rough or partial 3D model/mesh representation of the environment – Para 26, 42; capture devices include scanner or cameras with software for depth derivation – Para 40; multiple capture devices may be combined – Para 40; the capture process can be paused and resumed from a different perspective and location – Para 44);
 

receiving input data indicating a second perspective that is different from the first perspective (i.e. a 3D model can be viewed and rendered from various perspectives generated based on interaction with the 3D model as the user/mobile device navigates – Para 46); 
 

generating a three-dimensional (3D) representation of the real-world environment from the real-time sensor data (i.e. reconstruct a 3D scene and unify the 3D mesh with the captured image frames – Para 24; an alignment process applied to sets of 3D to generate a 3D model – Para 41);

integrating, into the 3D representation, at least portions of past image and past mesh data that includes the portion of the real-world environment (i.e. the capture process can be paused and resumed from a different perspective and location – Para 44 – to capture images as the user traverses a room – Para 29; sets of 3D data captured from the environment have associated position and orientation data such that the 3D in each sect is mapped to the 3D coordinate space – Para 39); and Serial No.: 15/994,585-5- Atty Docket No.: MS1-9216US 

Atty/Agent: Benjamin A. KeimNewport IP, LLCrendering the 3D representation of the real-world environment in a user interface (UI) using the past image and past mesh data (i.e. a 3D model can be viewed and rendered from various perspectives generated based on interaction with the 3D model as the user/mobile device navigates – Para 46).  


Shakib fails to disclose


receiving a second image of the real-world environment and second mesh data derived from a second depth scan of the real-world environment captured by a second set of one or more sensors, the second set of one or more sensors located at a separate physical location in the real-world environment than the first set of one or more sensors; 

augmenting the 3D representation of the real-world environment with the second image and the second mesh data; 

integrating, into the 3D representation, at least portions of past image and past mesh data that includes the portion of the real-world environment occupied by the second set of one or more sensors that were captured at a previous time when the second set of one or more sensors was not present; and Serial No.: 15/994,585-5- Atty Docket No.: MS1-9216US 

Atty/Agent: Benjamin A. KeimNewport IP, LLCrendering the 3D representation of the real-world environment in a user interface (UI) from the second perspective that includes the portion of the real-world environment occupied by the second set of one or more sensors using the past image and past mesh data so that the 3D representation of the real-world environment does not include the second set of one or more sensors.  


High discloses receiving a second image of the real-world environment and second mesh data derived from a second depth scan of the real-world environment captured by a second set of one or more sensors, the second set of one or more sensors located at a separate physical location in the real-world environment than the first set of one or more sensors (i.e. performing a full scan using multiple scanners, e.g. cameras, with overlapping fields of view – Para 49, 50, 51); 

augmenting the 3D representation of the real-world environment with the second image and the second mesh data (i.e. overlaying scanned images over an initial point cloud to obtain a model – Para 52); 

integrating, into the 3D representation, at least portions of past image and past mesh data that includes the portion of the real-world environment occupied by the second set of one or more sensors that were captured at a previous time when the second set of one or more sensors was not present (i.e. scanners, e.g. 3D and partial scanners, provide point clouds that are combined to update a 3D model – Para 24-26, 33; Fig. 5A “108”); and Serial No.: 15/994,585-5- Atty Docket No.: MS1-9216US 

Atty/Agent: Benjamin A. KeimNewport IP, LLCrendering the 3D representation of the real-world environment in a user interface (i.e. rendering the combined remote and filtered model for users according to the viewpoints for each headset – Para 62).

Atty/Agent: Benjamin A. KeimNewport IP, LLCValliath discloses rendering the 3D representation of the real-world environment in a user interface (UI) from the second perspective that includes the portion of the real-world environment occupied by the second set of one or more sensors using the past image and past mesh data so that the 3D representation of the real-world environment does not include the second set of one or more sensors (i.e. a virtual teleconference environment is presented with participants visualized without wearing HMD’s used prior to capture a model and mesh of the environment – Para 42, 43; Fig. 10).  


It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to combine High’s receiving a second image of the real-world environment and second mesh data derived from a second depth scan of the real-world environment captured by a second set of one or more sensors, the second set of one or more sensors located at a separate physical location in the real-world environment than the first set of one or more sensors; augmenting the 3D representation of the real-world environment with the second image and the second mesh data; integrating, into the 3D representation, at least portions of past image and past mesh data that includes the portion of the real-world environment occupied by the second set of one or more sensors that were captured at a previous time when the second set of one or more sensors was not present with the method of Shakib enables capture of differing fields of view to provide the advantage of rendering select viewpoints of a virtual environment with a visually authentic representation (High, Para 25, 65).


Additionally, it would have been obvious before the effective filing date of the claimed invention at the time the invention was made to combine Valliath’s rendering the 3D representation of the real-world environment in a user interface (UI) from the second perspective that includes the portion of the real-world environment occupied by the second set of one or more sensors using the past image and past mesh data so that the 3D representation of the real-world environment does not include the second set of one or more sensors with the method of Shakib in view of High because extracting a sensor from the view to share data with remote users provides the benefit of a virtual teleconference environment having an improved quality and quantity of information to share (Valliath, Para 43). 


Claim 17, Shakib discloses the method of claim 15, wherein the 3D representation is rendered from two perspectives, and wherein rendering the 3D representation of the real-world environment comprises rendering both of the two perspectives (i.e. a 3D model can be viewed and rendered from various perspectives generated based on interaction with the 3D model in one or more modes such as in a floor plan mode and a walking mode – Para 46).   




Claim 20, Shakib discloses the method of claim 15, wherein the real-time sensor data are saved over time (i.e. the capture process can be paused and resumed from a different perspective and location – Para 44), and wherein the method further comprises rendering, from a third perspective, a past 3D representation of the real-world environment from real-time sensor data collected at a time point in the past (i.e. a 3D model can be viewed and rendered from various perspectives generated based on interaction with the 3D model as the user/mobile device navigates – Para 46).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANTE E HARRISON/Primary Examiner, Art Unit 2619